PER CURIAM.
We affirm the trial court’s order denying Thomas MacDonald’s motion seeking additional jail credit filed under Florida Rule of Criminal Procedure 3.800(a). Our affir-mance is without prejudice for MacDonald to file a motion complying with Florida Rule of Criminal Procedure 3.801. If MacDonald chooses to file a rule 3.801 motion, it must comply with the requirements outlined in rule 3.801(b), (c) and (e) as well as rule 3.850(n). Upon receipt of a rule 3.801 motion, the trial court must follow the procedure outlined in rule 3.850(f). See Fla. R.Crim. P. 3.801(e) (effective July 1, 2013). MacDonald must file his motion on or before July 1, 2014. See Fla. R.Crim. P. 3.801(b) (effective December 5, 2013).
AFFIRMED WITHOUT PREJUDICE.
TORPY, C.J., ORFINGER and EVANDER, JJ., concur.